

 
 

--------------------------------------------------------------------------------

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT




EIGHTH AMENDMENT (the “Amendment”) entered into as of March 7, 2012 by and
between CPI AEROSTRUCTURES, INC. (the “Borrower”), and SOVEREIGN BANK, N.A.,
formerly known as Sovereign Bank (the “Bank”).


WHEREAS, the Borrower and the Bank are parties to that Amended and Restated Loan
Agreement dated as of August 13, 2007, as amended by that First Amendment dated
as of October 22, 2008, that Second Amendment dated as of July 7, 2009, that
Third Amendment dated as of May 21, 2010, that Fourth Amendment dated as of
March 14, 2011, that Fifth Amendment dated as of May 10, 2011, that Sixth
Amendment dated as of September 1, 2011, and that Seventh Amendment dated as of
November 28, 2011 as same may be hereafter amended and modified (the
“Agreement”); and


WHEREAS, the Borrower has requested that the Bank make available, and the Bank
has agreed to extend to Borrower, a second term loan facility in the principal
amount of up to $4,500,000.00, subject to the provisions hereof; and


WHEREAS, the Borrower has requested that the Bank amend and the Bank has agreed
to amend certain provisions of the Agreement, subject to the terms and
conditions hereinafter set forth.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1. All capitalized terms used herein, unless otherwise defined herein, have the
same meanings provided therefor in the Agreement.


2. Subject to the terms and conditions hereof, the Agreement is hereby amended
as follows:


(A) Section 1.1 is amended by deleting the definitions of Credit Limit, Loan,
Loan Documents, Master Agreement, Maturity Date, Note and Termination Date
contained therein, and substituting the following therefor :


““Loan Documents” shall mean, collectively, this Agreement, the Revolving Credit
Note, the Term Note, the Second Term Note, the Security Agreement, the Master
Agreement together with all other documents executed in connection with the
interest rate swap transaction (if any) with respect to the Term Loan or the
Second Term Loan, the Additional Documents (as defined in Section 10.14 hereof),
the Replacement Documents (as defined in Section 10.15 hereof) and each
document, agreement and instrument executed in connection herewith or pursuant
hereto together with each document, agreement and instrument made by the
Borrower or any Guarantor with or in favor of or owing to the Bank.”


““Loan” or “Loans” shall mean each Revolving Credit Loan, the Term Loan, the
Second Term Loan, or any or all of same as the context may require.”


““Master Agreement” shall mean the ISDA Master Agreement dated as of October 22,
2008 between the Bank and the Borrower, as same may be thereafter amended or
reaffirmed.”


““Maturity Date” shall mean (i) November 1, 2013, with respect to the Term Loan,
and (ii) March 9, 2017 with respect to the Second Term Loan.”


““Note” or “Notes” shall mean the Revolving Credit Note, the Term Note, the
Second Term Note or any or all of the same as the context may require.”


““Termination Date” shall mean (i) with respect to Revolving Credit Loans,
August 31, 2014, (ii) with respect to the Term Loan, the applicable Maturity
Date, and (iii) with respect to the Second Term Loan, the applicable Maturity
Date, or if such dates are not a Business Day, the Business Day next succeeding
such date.”


(B)           Section 1.1 is amended by adding the definitions of “Contract
Termination Payment”, “Designated Amount”, “Designated Contract”, “Second Term
Loan” and “Second Term Note” to read as follows:


“”Contract Termination Payment” shall mean any termination, cancellation,
rejection or similar fee or amount received by Borrower upon any early
termination, cancellation, rejection, expiration or inability to agree (each a
“Cancellation”) with respect to any Designated Contract or any damages or other
amounts received by Borrower for the foregoing.”


“”Designated Amount” shall mean the lesser of (i) fifty (50%) percent of each
Contract Termination Payment received by Borrower, and (ii) the outstanding
principal balance of the Second Term Loan.”


“”Designated Contract” means those three (3) contracts executed (or to be
executed) by the Borrower and disclosed in detail to the Bank, including
(without limitation) each such final contract, any amendments and additions
thereto, and any letter subcontract, memorandum of understanding, term sheet or
supporting documentation in connection therewith.”


““Second Term Loan” shall mean the second term loan made pursuant to Section
2.1.2 hereof.”


““Second Term Note” shall mean the second term note referred to in Section 2.2.2
hereof.”


(C)           The title to Section 2 is amended by deleting the title contained
therein and substituting the following therefor:




“SECTION 2.                                           AMOUNT AND TERMS OF
REVOLVING CREDIT COMMITMENT AND TERM LOANS”




(D)           The last paragraph of Section 2.7 is amended by deleting the
language contained therein and substituting the following therefor:


“In the event that the Borrower shall not give notice to continue any Libor Rate
Loan into a subsequent Interest Period or convert any such Loan, into a Loan of
another type, on the last day of the Interest Period thereof, such Loan (unless
prepaid) shall automatically be converted into a Prime Rate Loan.  The Interest
Period applicable to any Libor Rate Loan resulting from a conversion or
continuation shall be specified by the Borrower in the irrevocable notice
delivered by the Borrower pursuant to this Section and Section 2.3; provided,
however, that, if such notice does not specify either the type of Loan or the
Interest Period to be applicable thereto, the Loan shall automatically be
converted into, or continued as, as the case may be, a Prime Rate Loan until
such required information is furnished pursuant to the terms
hereof.  Notwithstanding the foregoing, if the Term Loan or the Second Term Loan
is subject to an interest rate swap transaction pursuant to the Master
Agreement, the Term Loan and/or the Second Term Loan will be automatically
continued as a Libor Rate Loan with a one month Interest
Period.  Notwithstanding anything to the contrary contained above, if an Event
of Default shall have occurred and is continuing, no Libor Rate Loan may be
continued into a subsequent Interest Period and no Prime Rate Loan may be
converted into a Libor Rate Loan.”


(E)           Section 2.8 is amended by deleting the language contained therein
and substituting the following therefor:




 
 
“2.8           Prepayment.


(a)           Voluntary.                      The Borrower may prepay any Prime
Rate Loan in whole or in part without premium or penalty; provided, however,
that each partial prepayment on account of any Prime Rate Loan shall be in an
amount not less than $100,000.00.  Except as provided in Section 2.8(b) or in
connection with a termination or reduction of the Commitment pursuant to Section
2.6, the Borrower may not prepay any Libor Rate Loan prior to the last day of
the Interest Period therefor.  Any amount prepaid on account of a Revolving
Credit Loan may be reborrowed in accordance with the provisions of Section 2.1
hereof.  Any prepayment of the Term Loan or the Second Term Loan subject to an
interest rate swap transaction pursuant to the Master Agreement, shall be
subject to the provisions of the Master Agreement.”


(b)           Mandatory.


(i) If, at any time, the aggregate outstanding principal balance of Revolving
Credit Loans exceeds the Commitment, within three (3) days of the first day
there exists such excess the Borrower shall make payment to the Bank in an
amount equal to such excess together with any amounts payable pursuant to
Section 2.12 in connection therewith.  Such payment shall be applied to reduce
the aggregate unpaid principal balance of Revolving Credit Loans then
outstanding in the Bank’s reasonable discretion.  Each prepayment shall be made
together with payment of accrued interest on the amount prepaid to and including
the date of prepayment.


(ii) If the Borrower decides to proceed with a public offering of its stock and
raises $10,000,000.00 or more, Borrower shall then utilize an amount equal to
25% of Borrower’s net proceeds from such offering to pay down and reduce the
outstanding Revolving Credit Loans under the Commitment.  Each prepayment shall
be made together with payment of accrued interest on the amount prepaid to and
including the date of prepayment.”


(iii) If the Borrower receives a Contract Termination Payment, Borrower shall
then (at Borrower’s option) either (i) prepay the Second Term Loan on the last
day of the current one month Libor Rate Interest Period in the principal amount
equal to the Designated Amount plus all accrued and unpaid interest through the
date of prepayment, or (2) deposit into a bank account held by and pledged (as
additional collateral for the Loans hereunder) to the Bank, on terms and
documentation satisfactory to the Bank and its counsel, an amount equal to the
Designated Amount.


(F)           Section 2.10 is amended by deleting the language contained therein
and substituting the following therefor:


“2.10.           Use of Proceeds.  The proceeds of (i) Revolving Credit Loans
hereunder shall be used to finance working capital requirements of the Borrower
and for general corporate purposes, (ii) the Term Loan shall finance the initial
costs related to a long-term contract with Spirit Aero, and (iii) the Second
Term Loan shall finance tooling and equipment purchases in connection with the
Designated Contracts.  No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Federal Reserve Board Regulations including Regulations T, U and X.”


(G)           The Agreement is hereby amended to add new Section 2.1.2 to read
as follows:


 “2.1.2                      Second Term
Loan.                                           Subject to the terms and
conditions hereof, the Bank agrees to make a second term loan (the “Second Term
Loan”) to the Borrower on or about the effective date of the Eighth Amendment to
this Agreement in an amount equal Four Million Five Hundred Thousand and 00/100
($4,500,000.00) Dollars.”


(H)           The Agreement is hereby amended to add new Sections 2.2.2 to read
as follows:




“2.2.2            Second Term
Note.                                           The Second Term Loan shall be
evidenced by the second term note of the Borrower, payable to the order of the
Bank, substantially in the form of Exhibit C attached hereto, with blanks
appropriately completed.  The Second Term Note shall be dated a date on or about
the date of the Eighth Amendment to this Agreement and shall mature on the
applicable Maturity Date at which time the entire outstanding principal balance
and all interest thereon shall be due and payable.  The Second Term Loan shall
bear interest at a rate per annum equal to (a) the Prime Rate, or (b) 3.0% in
excess of the Libor Rate for a one month Interest Period, the entire outstanding
principal balance of which, at the Borrower’s option (subject to availability),
shall be swapped into a fixed rate acceptable to the Bank for the remainder of
the term pursuant to the Master Agreement.  Interest shall be payable pursuant
to Section 2.9 hereof and continued or converted in accordance with the
requirements of Section 2.7 hereof.  Prepayments shall be subject to Section 2.8
hereof.  The Second Term Note shall be entitled to the benefits and subject to
the provisions of this Agreement.”


(I)           The Agreement is hereby amended to add a new Section 2.9.2 to read
as follows:


“2.9.2           Repayment of Second Term
Note.                                                                The
principal balance of the Second Term Note shall be payable in sixty (60)
consecutive monthly installments of principal, the first fifty-nine (59) of
which shall be in an amount equal to Seventy-Five Thousand and 00/100
($75,000.00) Dollars each, commencing on May 1, 2012 with each succeeding
installment being due on the first day of each month thereafter until March 1,
2017 with a final payment due on the applicable Maturity Date in an amount equal
to the then outstanding principal balance of the Second Term Note.
Notwithstanding the foregoing, upon Borrower’s receipt of each Contract
Termination Payment, Borrower shall either prepay or cash secure (in part) the
Second Term Loan in accordance with Section 2.8(b)(iii) of this Ageement.”


                      (J)           The Agreement is hereby amended to add new
Sections 4.1.2 to read as follows:


 “4.1.2           Conditions to Second Term
Loan.                                                                The
obligations of the Bank to make the Second Term Loan to the Borrower is subject
to the satisfaction of the following conditions precedent:


(a)           Eighth Amendment to Credit Agreement.  The Bank shall have
received the Eighth Amendment to Credit Agreement duly executed by the Borrower,
together with evidence that all conditions thereto have been satisfied.


(b)           Second Term Note.                                The Bank shall
have received the Second Term Note conforming to the requirements hereof,
substantially in the form of Exhibit C hereto with appropriate insertions and
duly executed by the Borrower.


(c)           Master Agreement.                                The Bank shall
have received the completed Master Agreement (or any reaffirmation or
modification thereof) together with all other documents necessary to evidence,
secure, authorize and effectuate the interest rate swap transaction duly
executed by the Borrower.


(d)           Officers’ Certificate.   Certificate of an officer of the Borrower
dated on or about the date of  the first amendment to this Agreement certifying
as to (w) no change to the copies of the Borrower’s certificate of incorporation
and all amendments thereto previously delivered to the Bank, (x) no change to
the copies of the bylaws of the Borrower and all amendments thereto, previously
delivered to the Bank, (y) true and correct copies of resolutions adopted by the
board of directors of the Borrower authorizing (1) the execution, delivery and
performance by the Borrower of each of the Loan Documents to which it is a party
and the performance by the Borrower of its obligations under each of the Loan
Documents to which it is a party, (2) approving forms in substantially execution
form of each of the Loan Documents to which it is a party, and (3) authorizing
officers of the Borrower to execute and deliver each of the Loan Documents to
which it is a party, and (z) the incumbency and specimen signatures of the duly
authorized officers of the Borrower executing the Loan Documents and any other
documents delivered to the Bank by the Borrower in connection herewith.


(e)           UCC Searches; Good Standing Certificate.     The Bank shall have
received current UCC Searches and an updated Good Standing Certificate, each for
the Borrower from the New York Secretary of State, in each case satisfactory to
the Bank.


(f)           Opinion of Counsel.                                           The
Bank shall have received an opinion of the Borrower’s counsel with respect to
the Second Term Loan, satisfactory to the Bank in all respects.


(g)           Designated Contracts.  Borrower shall have delivered to the Bank
all Designated Contracts together with any other documents and information in
connqection therewith.


(h)           Other Information.                                The Bank shall
have received such other information and documents with respect to the Borrower,
its business or the collateral as is reasonably requested.”


(i)           Additional Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory in form and substance to the Bank and its counsel.


(K)           The Agreement is hereby amended to add a new Exhibit C on the form
annexed hereto.


(L)           Except as amended herein, all other provisions of the Agreement
shall remain in full force and effect, and are hereby ratified.


3.           The Bank and the Borrower agree that as of March 2, 2012, the
aggregate outstanding principal amount of:   (i) the Revolving Credit Loans as
evidenced by the Revolving Credit Note is $17,600,000.00, (ii) the Term Loan as
evidenced by the Term Note is $1,000,000.00 and interest has been paid through
(but not including) March 1, 2012.


4.           The Borrower hereby represents and warrants to the Bank that:


(a)           Each and every of the representations and warranties set forth in
the Agreement is true as of the date hereof and with the same effect as though
made on the date hereof, and is hereby incorporated herein in full by reference
as if fully restated herein in its entirety; provided, however, that the
December 31, 2006 date in Section 3.1 of the Agreement shall be deemed to be
December 31, 2010, and the March 31, 2007 date in Section 3.1 of the Agreement
shall be deemed to be September 30, 2011.


(b)           No Default or Event of Default and no event or condition which,
with the giving of notice or lapse of time or both, would constitute such a
Default or Event of Default, now exists or would exist after giving effect
hereto.


(c)           There are no defenses or offsets to the Borrower’s obligations
under the Agreement, the Notes or the Loan Documents or any of the other
agreements in favor of the Bank referred to in the Agreement.


5.           It is expressly understood and agreed that all collateral security
for the Loans and other extensions of credit set forth in the Agreement prior to
the amendment provided for herein is and shall continue to be collateral
security for the Loans and other extensions of credit provided in the Agreement
as herein amended, including (without limitation) Borrower’s obligations under
the Master Agreement, except those receivables sold in accordance with Section
7.7 of the Agreement as amended herein.  Without limiting the generality of the
foregoing, the Borrower hereby absolutely and unconditionally confirms that each
document and instrument executed by the Borrower pursuant to the Agreement
continues in full force and effect, is ratified and confirmed and is and shall
continue to be applicable to the Agreement (as herein amended).


6.           The amendments set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to or a waiver of any other term or
condition of the Agreement or any of the documents referred to therein, or (b)
prejudice any right or rights which the Bank may now have or may have in the
future under or in connection with the Agreement or any documents referred to
therein.  Whenever the Agreement is referred to in the Amendment or any of the
instruments, agreements or other documents or papers executed and delivered in
connection therewith, it shall be deemed to mean the Agreement as modified by
this Amendment.


7.           The Borrower agrees to pay on demand, and the Bank may charge any
deposit or loan account(s) of the Borrower, all expenses (including reasonable
attorney’s fees) incurred by the Bank in connection with the negotiation and
preparation of the Agreement as amended hereby.


8.           This Amendment shall become effective on such date as all of the
following conditions shall be satisfied retroactive to the date hereof:


(a) The Bank shall have received four (4) executed, original counterparts of
this Amendment together with the original, executed Second Term Note.


(b) The Bank shall have received the documents set forth in Section 4.1.2 of the
Agreement.


(c) The Bank shall have received four (4) executed counterparts of the Officer’s
Certificate of the Borrower together with any other action (in form and
substance satisfactory to the Bank and its counsel) taken by the Borrower to
authorize the execution, delivery and performance of this Amendment and such
other documents as the Bank or its counsel may require.


(d) The Bank shall have received payment of the fees and disbursements of the
Bank’s outside counsel with respect to this Amendment and the related documents.


9.           This Amendment is dated as of the date set forth in the first
paragraph hereof and shall be effective (after satisfaction of the conditions
set forth in paragraph 8 above) on the date of execution by the Bank retroactive
to such date.


10.           This Amendment may be executed in counterparts, each of which
shall constitute an original, and each of which taken together shall constitute
one and the same agreement.


[NO FURTHER TEXT ON THIS PAGE]

2434662.6
 
 

--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.


CPI AEROSTRUCTURES, INC.




By:______________________
      Vincent Palazzolo
      Chief Financial Officer


SOVEREIGN BANK, N.A.




By:______________________
     Christine Gerula
     Senior Vice President


State of New York, County of Suffolk, ss:


On the ____ day of March, in the year 2012, before me the undersigned,
personally appeared VINCENT PALAZZOLO, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.


______________________________
Notary Public






State of New York, County of Suffolk, ss:


On the ____ day of March, in the year 2012, before me the undersigned,
personally appeared CHRISTINE GERULA, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that she executed the same in
her capacity, and that by her signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.


_____________________________
Notary Public



 
 
 
2434662.6
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT C
FORM OF
 SECOND TERM NOTE


$4,500,000.00 As of March 9, 2012


FOR VALUE RECEIVED, on the applicable Maturity Date (as defined in the
Agreement), CPI AEROSTRUCTURES, INC., a New York corporation, having its
principal place of business at 91 Heartland Boulevard, Edgewood, New York 11717
(”Borrower”), promises to pay to the order of SOVEREIGN BANK, N.A., formerly
known as Sovereign Bank (“Bank”), at its offices located at 330 South Service
Road, Melville, New York 11747, the principal sum of FOUR MILLION FIVE HUNDRED
THOUSAND AND 00/100 ($4,500,000.00) DOLLARS payable in consecutive monthly
installments, each in the amount set forth in Section 2.9.2 of the Agreement,
due on the first day of each month commencing May 1, 2012 and on the first day
of each month thereafter with a final installment equal to the then unpaid
principal balance of this Note payable on the Maturity Date for the Second Term
Loan.  The Borrower further promises to pay interest at said office in like
money on the unpaid principal balance of this Note from time to time outstanding
at an annual rate as selected by the Borrower pursuant to the terms of Section 2
of the Agreement, as hereinafter defined.  Interest shall be computed on the
basis of a 360-day year for actual days elapsed and shall be payable as provided
in the Agreement.  After the stated or accelerated maturity hereof, this Note
shall bear interest at a rate as set forth in the Agreement, payable on demand,
but in no event in excess of the maximum rate of interest permitted under any
applicable law.


The Borrower shall make payment to the Bank at the Bank’s address above or such
other place as Bank may from time to time specify in writing in lawful currency
of the United States of America in immediately available funds, not later than
12:00 noon, New York City time on the date when due, without counterclaim or
setoff and free and clear of, and without any deduction or withholding for, any
taxes or other payments.  The Borrower authorizes the Bank to charge its deposit
account maintained at the Bank for any payment due under this Second Term Note
on the due date thereof.  Except as provided in the definition of “Interest
Period” in the Agreement, if any payment on this Second Term Note becomes due
and payable on a day which is not a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable during such extension.


This Note is the Second Term Note referred to in that certain Credit Agreement
between Borrower and Bank dated as of August 13, 2007, as amended pursuant to
that certain First Amendment dated October 22, 2008, that Second Amendment dated
as of July 7, 2009, that Third Amendment dated as of May 21, 2010, that Fourth
Amendment dated as of March 14, 2011, that Fifth Amendment dated as of May 10,
2011, Sixth Amendment dated as of September 1, 2011, that Seventh Amendment
dated as of November 28, 2011 and that Eighth Amendment dated as of March 7,
2012 as same may be further amended from time to time (the “Agreement”), and is
subject to prepayment and its maturity is subject to acceleration upon the terms
contained in said Agreement.  This Second Term Note is secured by the collateral
described in the Agreement.  All capitalized terms used in this Second Term Note
and not defined herein shall have the meanings given them in the Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Second Term Note may be
declared to be immediately due and payable as provided in the Agreement.


If any action or proceeding be commenced to collect this Second Term Note or
enforce any of its provisions, Borrower further agrees to pay all costs and
expenses of such action or proceeding and attorneys' fees and expenses and
further expressly waives any and every right to interpose any counterclaim in
any such action or proceeding.  Borrower hereby submits to the jurisdiction of
the Supreme Court of the State of New York and agrees with Bank that personal
jurisdiction over Borrower shall rest with the Supreme Court of the State of New
York for purposes of any action on or related to this Second Term Note, the
liabilities, or the enforcement of either or all of the same.  Borrower hereby
waives personal service by manual delivery and agrees that service of process
may be made by post-paid certified mail directed to the Borrower at the
Borrower's address set forth above or at such other address as may be designated
in writing by the Borrower to Bank in accordance with Section 10.1 of the
Agreement, and that upon mailing of such process such service be effective with
the same effect as though personally served.  Borrower hereby expressly waives
any and every right to a trial by jury in any action on or related to this
Second Term Note, the liabilities or the enforcement of either or all of the
same.


Bank may transfer this Second Term Note and may deliver the security or any part
thereof to the transferee or transferees, who shall thereupon become vested with
all the powers and rights above given to Bank in respect thereto, and Bank shall
thereafter be forever relieved and fully discharged from any liability or
responsibility in the matter.  The failure of any holder of this Second Term
Note to insist upon strict performance of each and/or all of the terms and
conditions hereof shall not be construed or deemed to be a waiver of any such
term or condition.


Borrower and all endorsers and guarantors hereof waive presentment and demand
for payment, notice of non-payment, protest, and notice of protest.  This Second
Term Note shall be construed in accordance with and governed by the laws of the
State of New York.


CPI AEROSTRUCTURES, INC.







 
 
 
2434662.6
 
 

--------------------------------------------------------------------------------

 
